Citation Nr: 1047448	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO. 09-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to special monthly pension benefits.

2. Entitlement to service connection for psychiatric disability, 
claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to December 
1975.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The claim for service connection for psychiatric disability has 
been characterized by the Board as indicated on the title page of 
this decision light of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service 
connection for psychiatric disability who has no special medical 
expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

In May 2009 VA received records regarding the Veteran's receipt 
of Social Security Administration (SSA) disability benefits, in 
connection with new claims, not currently within the Board's 
jurisdiction, that were pending at the RO. The SSA records are 
not currently associated with the claims file at the Board and 
have not been considered in connection with the Veteran's claims 
for service connection for psychiatric disability or special 
monthly pension. The SSA records will likely contain additional 
information as to the Veteran's overall level of disability and 
the nature and etiology of his current psychiatric disability. 


The RO must therefore review the SSA records (as well as newly 
received VA treatment records) in connection with the currently 
appealed claims and issue a supplemental statement of the case 
that takes into account this evidence. See 38 C.F.R. § 19.31.

Additionally, as noted by the Veteran's representative in a July 
2010 Written Brief Presentation, the Veteran experienced an in-
service head injury during a September 1975 automobile accident, 
resulting in a period of unconsciousness of greater than 15 
minutes (he was unconscious and unresponsive for 15 minutes after 
he arrived at the emergency room by ambulance). The emergency 
room diagnosis was head trauma with concussion. The Veteran's 
representative has submitted information from the Internet 
indicating that a 2002 study from the Hawaii State Hospital and 
other studies have found evidence that, among other things, 
patients with schizophrenia have a high incidence of past brain 
damage, that traumatic brain injury was associated with a greater 
risk of schizophrenia, and that it took an average of four to 
five years after a traumatic brain injury for a psychosis such as 
schizophrenia to manifest. 

As the Veteran's representative has noted, the service department 
informed VA in July 1996 that Veteran was discharged under 
honorable conditions, with findings of apathy, defective attitude 
and inability to expend effort. (The document is currently in the 
service department envelope containing the Veteran's service 
treatment records.)  The Veteran's complete official military 
service personnel file must therefore be obtained to assist in 
determining whether the Veteran has psychiatric disability that 
began during active service or is related to any incident of 
service. See 38 U.S.C.A. § 5103A(a)-(c).

In light of the above, there is sufficient evidence to suggest 
that the Veteran has current psychiatric disability that may have 
begun during active service or is related to an incident of 
service, so as to require a VA examination and opinion on this 
matter. See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

With respect to the Veteran's claim for service connection for 
special monthly pension, the Veteran submitted, in connection 
with his motion to advance this case on the Board's docket, July 
2010 VA treatment records that suggest a worsening of his 
physical condition. Development that includes obtaining records 
of the Veteran's ongoing VA treatment and a new examination and 
opinion as to whether the criteria for special monthly pension 
are met is therefore warranted. See 38 U.S.C.A. § 5103A(a)-(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
records relevant to his current claims for 
service connection for schizophrenia and 
special monthly pension. 

(a) Specifically request the Veteran to 
identify all providers of treatment for 
psychiatric disability from December 1975 
forward and seek to obtain any such records 
that have not been previously associated with 
the claims file.

(b) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must seek to obtain 
records from each health care provider the 
Veteran identifies. 

(c) The records sought must include any 
relevant records of ongoing treatment at VA 
that are not currently associated with the 
claims file at the Board or at the RO.

(d) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

2. Contact all necessary sources to obtain the 
Veteran's complete Official Military Personnel 
File.

3. Obtain from the RO and consolidate with the 
claims file all relevant evidence in the 
possession of the RO that was considered in 
connection with its July 2009 rating decision 
as to matters not currently on appeal before 
the Board. This must include records from the 
SSA received in May 2009.

4. Preferably after all available medical 
records have been received, but taking into 
consideration the state of the Veteran's 
current health, arrange as expeditiously as 
possible for a VA mental health examination 
with an appropriate clinician. The purpose of 
the examinations is to determine whether the 
has current psychiatric disability that had 
its onset or was aggravated during active 
service or was manifested as a psychosis 
within one year after discharge from active 
service, or is otherwise related to any 
incident of service. 

If the Veteran is not of adequate health 
to attend the examination at the time 
the VA examination is to be scheduled, 
the RO/AMC must obtain a medical opinion 
in lieu of the requested examination.

The following considerations will govern the 
examination:
   
(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran must be scheduled for further 
examinations. All indicated tests and 
studies must be performed. 

(c) The examiner must review the service 
treatment and personnel records received, 
and relevant post-service records of 
psychiatric treatment.

The records reviewed must include:

(i) Monterey Hospital emergency room 
treatment records of a concussion and 
traumatic head injury experienced in an 
in-service automobile accident in 
September 1975, resulting in a period of 
unconsciousness of greater than 15 
minutes (he was unconscious and 
unresponsive for 15 minutes after he 
arrived at the emergency room by 
ambulance). The emergency room diagnosis 
was head trauma with concussion. (The ER 
records are contained in the service 
department envelope with the Veteran's 
service treatment records.)

(ii) Information from the Internet 
submitted by the Veteran's 
representative in July 2010, indicating 
that a 2002 study from the Hawaii State 
Hospital and other studies have found 
evidence that, among other things, 
patients with schizophrenia have a high 
incidence of past brain damage, that 
traumatic brain injury was associated 
with a greater risk of schizophrenia, 
and that it took an average of four to 
five years after a traumatic brain 
injury for a psychosis such as 
schizophrenia to manifest.

(iii) A July 1996 response to a request 
for information from the service 
department, indicating that the Veteran 
was discharged under honorable 
conditions (UHC) due to unsuitability - 
Apathy Defective Attitude and Inability 
to Expend Effort Constructively. (The 
document is currently in the service 
department envelope containing the 
Veteran's service treatment records.)

(iv) Any service personnel records 
received from the service department 
pursuant to this remand.

(d) The examiner will provide a diagnosis 
for each current psychiatric disability 
ascertained based upon examination of the 
Veteran, history provided by the Veteran 
and review of the claims file.

(e)  For each psychiatric disorder 
diagnosed, the examiner must 
specifically address whether the Veteran 
had the disorder during active service.

(f) The examiner must provide an opinion 
as to whether the Veteran has current 
mental health disability attributable to 
the in-service concussion and head 
trauma experienced in an automobile 
accident in September 1975, as 
documented in a Monterey Hospital 
emergency room treatment record enclosed 
in the service department envelope that 
contains the service treatment records.

(g) The examiner must specifically opine 
whether the Veteran experienced 
psychosis within one year after 
discharge from service in December 1975. 

(h) The examiner must specifically opine 
whether the Veteran has current 
psychiatric disability that began during 
service, was chronically worsened during 
service, or is related to any incident 
of service. 

(i) In reaching the requested 
determinations, the examiner must report as 
to whether any symptoms shown during or 
within one year of service, or shortly 
thereafter may be identified as a 
manifestation or "prodromal" aspect of any 
later-diagnosed mental health disability. 
See 38 C.F.R. § 3.307(c) (2010).

(j) If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

(k) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination--whether the Veteran has 
current psychiatric disability that had its 
onset or was aggravated during active 
service or was manifested as a psychosis 
within one year after discharge from active 
service, or is otherwise related to any 
incident of service. 

5. In light of the suggested worsening 
condition of the Veteran as reflected in 
records of VA treatment in July 2010, as 
expeditiously as possible obtain a medical 
opinion or schedule the Veteran for a VA 
examination for the purpose of determining 
whether the criteria for special monthly 
pension are met or approximated. 

If the Veteran is not of adequate health 
to attend the examination at the time 
the VA examination is to be scheduled, 
the RO/AMC must obtain a medical opinion 
in lieu of the requested examination.
 
The examiner must provide specific responses to 
the following:

(a) whether the Veteran is blind or so nearly 
blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees 
or less;

(b) whether the Veteran is a patient in a 
nursing home because of mental or physical 
incapacity;

(c) whether the Veteran requires the regular 
assistance of another person in activities of 
daily living, to include consideration of 
whether he is able to dress or undress 
himself, to keep himself ordinarily clean and 
presentable; to feed himself, or to attend to 
the wants of nature, and, if so, why;

(d) whether the Veteran requires the 
assistance of another in protecting himself 
from the ordinary hazards of daily living, 
and, if so, why; and

(e) whether the Veteran is restricted to his 
home or the immediate vicinity thereof; that 
is, whether the Veteran is unable to leave 
his home to earn a living. 

In all conclusions, the examiner must identify 
and explain the medical basis or bases, with 
identification of the evidence of record.

6. Readjudicate the issues on appeal. 

(a) Readjudicaiton must include all 
evidence received since the January 2009 
statement of the case, including SSA 
records received in May 2009 but not 
currently associated with the claims file 
at the Board.

(b) If any benefit sought remains denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is otherwise notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


